UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7384



MUHAMMAD JALAL DEEN AKBAR,

                                              Plaintiff - Appellant,

          versus


DOCTOR WALASIN,

                                              Defendant - Appellee,

          and


BUREAU OF PRISONS; DOCTOR TIM; SALLY JOHNSON;
KATHY HAWK-SAWYER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-526-5-H)


Submitted:   February 8, 2001           Decided:    February 22, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammad Jalal Deen Akbar, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Muhammad Jalal Deen Akbar appeals from the district court’s

order dismissing his Bivens* action.   Our review of the record dis-

closes that this appeal is without merit.    Accordingly, we affirm

the district court’s order on the reasoning of the district court.

Akbar v. Bureau of Prisons, No. CA-99-526-5-H (E.D.N.C. Sept. 13,

2000).   We deny Akbar’s pending motions to stay, for general re-

lief, and, because this appeal presents no complex issues, we also

deny his motion for counsel.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       See Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).


                                2